Title: To Thomas Jefferson from Pierre Auguste Adet, 24 July 1804
From: Adet, Pierre Auguste
To: Jefferson, Thomas


               
                  
                     Monsieur Le Président
                  
                  Nevers le 5 Thermidor An 12 de la Républiquei.e. 24 July 1804
               
               permettés moi de vous Remercier de La lettre pleine d’obligeance et d’amitié que vous avez daigné m’ecrire par M. Monroe. je ne saurois vous exprimer avec quel plaisir je l’ai lu avec quel plaisir je la relis encore, avec quel soin je la conserve. c’est pour moi un Thrésor dont je ne pourrois me séparer. vous devez être convaincu combien je regrette que les destins n’aient pas reglé ma Residence aux Etats unis sur Le temps de votre suprème magistrature, j’aurois été trop heureux, et il n’est pas permis à L’homme de Jouir de tant de Bonheur sur La terre. La vie n’est qu’une Longue école de patience et de Résignation, et je commence à croire que L’homme le plus heureux est celui qui sait souffrir avec le plus de courage; quoiqu’il en soit il faut achever notre Carriere ici bas suivant La volonte du sort. vous serez etonnés de m’entendre tenir ce Language, mais vous me comprendrés parfaitement quand vous saurez que depuis mon départ des Etats unis j’ai perdu des amis qui m’etoient chers, et qu’une grande partie de ma fortune m’a été enlevée par une banqueroute, et qu’avec elle j’ai perdu L’espoir de pouvoir executer le projet que j’avois formé de me retirer des affaires dans quelques années pour me Livrer entierement à La Culture des sciences. c’est sans doute La plus grande contrariété que je pusse éprouver, mais je tache de La supporter sans murmure; c’est Le moyen de La Rendre moins penible.
               quoiqu’entierement Livré aux affaires je ne neglige pas cependant tout à fait les sciences, je viens de Rediger par ordre du gouvernement des Elements de chimie à L’usage des Lycées. vous savez que ce sont des maisons d’education oú 6,000 jeunes gens sont Elevés aux frais de l’etat. j’ai cherché à suivre un plan plus méthodique que celui que L’on a constamment adopté jusqu’a ce jour, j’espere y avoir reussi. au reste vous en jugerés. j’aurai sous peu L’honneur de vous en adresser un exemplaire. 
               cette Lettre vous sera remise, Monsieur Le Président, par M. Roux Bordier de genêve qui se Rend aux Etats unis dans le dessein de s’y Etablir. permettés moi de solliciter vos bontés pour Lui. il appartient à une famille très recommandable, il est le beàu frere d’un membre de l’ancien gouvernement de genêve que j’aime beaucoup. il a Les qualités qui rendent un homme estimable. à ces differents titres j’ose esperer que vous L’accueillerés avec bienveillance. j’espere aussi que vous daignerés vous rappeler quelquefois un homme qui fait profession de vous aimer, et de Vous Respecter, autant que vous le merités. pouvoir occuper quelques instants votre pensée, n’est pas un sort commun à tous Les hommes et on doit être fier quand on L’a en partage.
               veuillez Monseiur Le President agréer l’hommage de l’inviolable attachement et du profond Respect avec Le quel je suis Monsieur Le Président
               Votre très humble Et très obéissant Serviteur
               
                  
                     P. A. Adet
                  
               
             
          Editors’ Translation
               
                  
                     Mister President,
                     Nevers, 5 Thermidor Year 12 of the Republici.e. 24 July 1804
                  
                  Allow me to thank you for the kind, friendly letter you had the goodness to send with Mr. Monroe. I cannot express the pleasure I took in reading  and now rereading it, and the care with which I keep it. It is a treasure I could not part with. You must understand how much I regret that destiny has not allowed me to live in the United States during your presidency. I would have been so happy, but human beings are not allowed to enjoy this much happiness on earth. Life is but a long schooling in patience and resignation, and I am beginning to believe that the happiest person is the one who knows how to smile most courageously. In any case, we must fulfill our mission on earth in accord with the will of destiny. You will be surprised to hear me speak this way, but you will understand perfectly when you learn that since leaving the United States I have lost dear friends and a large part of my fortune to bankruptcy. I thus lost hope of being able to fulfill my plan to retire from business in a few years and devote myself entirely to science. This is undoubtedly the greatest hardship that can befall me but I try to endure it in silence, which is the best way to make it less painful.
                  Although I am fully involved in business, I am not totally neglecting science. At the request of the government, I have just written a book for secondary schools. As you know, these are the establishments where 6,000 young people are educated at government expense. My goal was to introduce a more rigorous format than the one that is currently in use. I hope to have succeeded. You will be able to judge for yourself, since I will soon have the honor of sending you a copy.
                  Mister President, this letter will be delivered to you by M. Roux Bordier of Geneva, who is traveling to the United States with the intention of settling there. Allow me to ask your kindness toward him. He comes from a worthy family. His brother-in-law, whom I like very much, was a member of the former government of Geneva. He has the qualities that make a man admirable. For all these reasons I dare hope that you will welcome him generously. I also hope you will deign to remember a man who never fails to esteem and respect you, as you deserve. It is not given to most men to be able to occupy a few moments of your thoughts and one should take pride in doing so.
                  Please accept, Mister President, the homage of my unwavering attachment and the deep respect with which I am your very humble and obedient servant.
                  
                     
                        P. A. Adet
                     
                  
               
             